Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9 and 11-16 is/are rejected under 35 U.S.C. 102 as being anticipated by, or in the alternative as obvious over PCT Publication WO 2016/079496 as disclosed in PGPub 2018/0290241 essentially for reasons of record noting the following.
As noted in the previous action, the applied reference discloses the basic claimed laser processing method and apparatus, with the inventive aspect being to process at discrete points along the path, such that spaced apart sections on the scan path are solidified—see paragraph 0011.  While these spaced apart sections can be elongated, the inventive aspect of the applied reference is to not employ a continuous laser scanning over the entire length of any pass.  This was agreed upon at the interview held continuous solidification line along the scan path.”  The reference continues to specify that “for a core of the selected area it may be preferable to use a more efficient scanning strategy”, whereas at borders of the area, where “highly accurate melting may be desired”, the inventive scanning of the reference would be used to achieve increased accuracy.  It is submitted that the “more efficient scanning strategy” disclosed in the reference is in fact a continuous scanning, where a continuous solidification line would be formed, since the reference compares the inventive scanning to the continuous operation.  On this basis, the claims as amended are nevertheless still anticipated by the reference.  Ie, it is clear that the reference is referring to a continuous processing when describing the “more efficient scanning strategy”.  Additionally, since a control unit and memory and processor are taught, these would be provided—or provide-- instructions to perform the continuous laser processing wherein the passes would extend for a continuous line and laser beam would be controlled to continuously irradiate the entire length.  If not anticipated, it is submitted as well within the skill level of the art to practice the general scanning of the applied reference—ie, first and further raster paths each comprising a plurality of passes-- with the passes extending in a continuous line so that the entire length of the selected area is continuously irradiated-- as mentioned in the applied 
2.Claims 4-6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT Publication WO 2016/079496 as disclosed in PGPub 2018/0290241 for reasons of record.
3.Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive. While the amendment as proposed in the interview on July 8, 2021 and subsequently filed by applicant does obviate a 102 rejection with respect to the inventive portion of the applied reference, it is respectfully submitted that it does not do so with respect to the entirety of the teachings of the reference.  A reference is to be considered for all it discloses, not merely preferred embodiments-- or inventive teachings.  Clearly, the applied reference has sufficient disclosure to either anticipate the instant claims as amended or, if not, then surely render them obvious.  Given that one does not require the accuracy afforded by the inventive processing of the applied reference, at least at certain sections of the article being built, the reference makes it clear that a more efficient scanning strategy would be preferably used.  From the sentence preceding this disclosure, it is also clear that the more efficient scanning strategy is a continuous one.  Hence, it is respectfully submitted that the claims, even as amended, are still anticipated in conjunction with the disclosure at paragraph 0012 of the PG Pub.  As already noted, if the claims are not anticipated, then it is very clear that they would be obvious, since one of ordinary skill in the art would desire to use the most efficient scanning operation possible, dependent on the exact areas of the article being manufactured. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742